Citation Nr: 0203576	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  98-19 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds from the veteran's National 
Service Life Insurance (NSLI) policy.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs

Appellee represented by:	E.H. Herrod, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Appellee, and [redacted]
ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

This is a contested claim.  

The appellant is the oldest surviving daughter of the 
deceased veteran, who had active service from October 1943 to 
May 1945.  In May 1967, the veteran executed a VA Form 29-
336, Change or Designation of Beneficiary and Selection of 
Optional Settlement [for] Government Life Insurance, naming 
the appellant, her mother, and three siblings as co-equal 
principal beneficiaries of his NSLI policy.  The appellant 
now seeks recognition for herself and these three siblings 
(but not her mother) as the proper beneficiaries of the 
veteran's NSLI policy.  Curiously, neither the three other 
named siblings of the appellant (including the designated 
administrator of the veteran's estate) nor the appellant's 
mother have joined her in this appeal.  Two other of the 
veteran's surviving children (mentioned in a codicil to his 
will executed by the veteran in July 1997, shortly before his 
death) are also not parties to this appeal or included among 
the NSLI beneficiaries alleged by the appellant to have been 
intended by the veteran to receive the proceeds of his NSLI 
policy.  See appellant's sworn affidavit dated October 28, 
1998, in which she states that the veteran intended to name 
"his four children" as beneficiaries of his NSLI policy.   
No reason for the veteran's exclusion of his other two 
children has been provided by the appellant.  

The appellee is the deceased veteran's long-time companion, 
who was designated by the veteran as the sole beneficiary of 
his NSLI policy on a VA Form 29-336 in February 1993.  This 
is the last recorded designation of a beneficiary by the 
veteran before he died in January 1998.  The appellant has 
challenged the validity of this designation, claiming that in 
February 1993 the veteran intended only to update his prior 
designation of four (but not all six) of his children as his 
NSLI beneficiaries (see November 2000 transcript at p. 4, 
wherein the appellant seems to testify that this updated 
designation form had four names on it; see also appellant's 
sworn affidavit dated October 28, 1998).  She further 
contends that the appellee tricked him into signing another 
blank VA Form 29-336 which she later filled out without the 
veteran's knowledge or consent to name herself as the sole 
beneficiary.  It was this latter, fraudulent designation form 
which was filed with VA; the updated beneficiary designation 
form in favor of four of the veteran's children has never 
turned up.  

This matter comes before the Board of Veterans' Appeals 
(Board) from administrative determinations by the 
Philadelphia Regional Office and Insurance Center (RO&IC) of 
the Department of Veterans Affairs (VA) which held that the 
appellee, and not the appellant and her mother and siblings, 
is entitled to the proceeds from the veteran's NSLI policy.  
The claims file is under the jurisdiction of the VA Regional 
Office (RO) in North Little Rock, Arkansas, where a hearing 
was held before the undersigned in November 2000 at which the 
appellant, the appellee, and a neighbor of the appellee 
appeared and testified.  A transcript of that hearing is of 
record along with an extensive supplementary commentary on 
her testimony by the appellant.  


REMAND

This case was last before the Board in June 2001, when it was 
remanded to the North Little Rock RO for further development.  
While that agency accomplished some of the additional 
evidentiary development specified by the Board, it did not 
review the evidence and readjudicate the claim as directed by 
the Board in the June 2001 remand, nor did the RO issue a 
supplemental statement of the case as required under the 
contested claims procedures found at 38 C.F.R. §§ 19.100-102 
& 20.500-504 (2001) (codified at 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001)).  The claim should have been reviewed by 
the RO&IC at that point.  

Thus, the new evidence received as a result of the Board's 
remand has not been reviewed and evaluated at the local 
level, and the appellee and her representative have not been 
kept fully informed of the new evidence and arguments 
submitted by and on behalf of the appellant.  See. e.g., the 
letter from the appellee's attorney to the RO, dated 
September 11, 2001.  In view of this being a contested case, 
considerations of due process, therefore, require a remand of 
this appeal.  See also Stegall v. West, 11 Vet. App. 268 
(1998).  It also appears that this remand should be directed 
to the Philadelphia RO&IC as the proper originating agency of 
this appeal.  

In addition, the appellant has submitted a long list of the 
names and addresses of witnesses which she has asserted would 
support her claim.  See. e.g., appellant's letter to the 
Board on the subject of a Reply to the Remand's question #1, 
dated July 20, 2001.  Although the Board directed that the 
appellant obtain and submit such supporting evidence herself, 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) probably obliges VA to at 
least attempt to contact the people listed by the appellant 
and to try to obtain this evidence.  

Much of the evidence already submitted by the appellant in 
support of her claim deals with alleged abusive treatment of 
the veteran by the appellee; however this is largely 
irrelevant to the present appeal since the appellant is 
contending that the appellee tricked the veteran into 
designating her as his NSLI beneficiary without his 
knowledge, rather than that she forced the veteran by means 
of undue influence and/or threats to knowingly name her as 
his NSLI beneficiary.  Relevant evidence would be limited to 
the personal knowledge of the witnesses concerning the 
circumstances surrounding the veteran's signing of the 
February 1993 VA Form 29-336, especially whom he believed he 
had designated at that time.  

The Board has decided to remand this appeal to the 
originating agency for further evidentiary development and 
compliance with the VCAA.  Because this is a contested claim 
and each party must be kept informed, much of this additional 
development is most appropriately taken at the local level, 
including the issuance of a supplemental statement of the 
case, following an initial review by the RO&IC.  For these 
reasons the Board has not opted to undertake the needed 
further development from the Board's location in Washington, 
D.C., pursuant to the newly published regulations found at 
67 Fed. Reg. 3099-3106 (to be codified at 38 C.F.R. §§ 19.9, 
19.31, 20.903, 20.1304).  

It is unfortunate that this case must be further delayed, but 
the relevant facts are still far from clear, and both 
parties' due process rights must be protected.  

Accordingly, this appeal is hereby remanded to the 
Philadelphia RO&IC for the following further actions:  

1.  The RO&IC should request that the 
appellant clarify just who she alleges 
are the proper beneficiaries of the 
veteran's NSLI policy:  the individuals 
designated by the veteran in May 1967, 
all six of the veteran's children, or 
only four of the veteran's children, who 
should be specifically named.  

2.  The RO&IC should also attempt to 
contact those individuals listed by the 
appellant in her letter (Response to 
Remand question #1) of July 20, 2001 as 
supporting witnesses who have not already 
provided written statements in order to 
obtain from them written (and preferably 
sworn) statements concerning their 
personal knowledge (not hearsay) of the 
circumstances surrounding the veteran's 
signing of VA Form 29-336 in February 
1993 and especially of his belief after 
that time concerning the identity of his 
designated beneficiary[ies] for his NSLI 
policy.  The RO&IC should also contact 
all of the appellant's siblings (after 
obtaining their addresses from the 
appellant, if necessary) in order to 
determine why they or the veteran's 
estate have not joined the appellant in 
challenging the February 1993 designation 
by the veteran of the appellee as his 
sole NSLI beneficiary.  The RO&IC should 
document all of these requests for 
additional evidence and notify the 
appellant of any witnesses who fail to 
submit the requested written statements 
so that she can attempt to obtain and 
submit this evidence herself.  

3.  Both parties are encouraged to obtain 
and submit objective evidence to support 
their contentions, especially evidence to 
show that the veteran was aware that he 
had (or believed that he had not) 
designated the appellee as the sole 
beneficiary of his NSLI policy in 
February 1993.  

4.  After any additional evidentiary 
development or notification required by 
the VCAA, the RO&IC should review all of 
the relevant evidence and readjudicate 
the conflicting claims seeking the 
proceeds of the veteran's NSLI policy.  A 
supplemental statement of the case must 
then be prepared and furnished to both 
parties and representatives.  

Thereafter, in accordance with proper appellate procedures, 
the case should be returned to the Board for further 
appellate consideration.  

Both the appellant and the appellee have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO&IC.  Cf. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



